976 F.2d 1445
298 U.S.App.D.C. 141
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Doris E. SHIPP, Appellant,v.H. Lawrence GARRETT, III, Secretary of the Navy, Appellee.
Nos. 90-5399, 90-5400.
United States Court of Appeals, District of Columbia Circuit.
Sept. 23, 1992.

Before HARRY T. EDWARDS, KAREN LeCRAFT HENDERSON and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These cases were heard on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir.Rule 14(c).   On consideration thereof, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed for the reasons set out in the district court's memorandum.   The district court properly concluded that the appellant failed to make out a prima facie case of age or gender discrimination and also failed to rebut the appellee's legitimate nondiscriminatory reasons for not promoting the appellant.   See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 800-05 (1973);   see also Bundy v. Jackson, 641 F.2d 934, 950-51 (D.C.Cir.1981);   Cuddy v. Carmen, 762 F.2d 119, 122-23 (D.C.Cir.1985).   Further, we conclude that the district court adequately addressed both the age and gender discrimination claims and that its reasoning and conclusions apply equally to both.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b).